DETAILED ACTION
This action is in response to the filing on November 9, 2020.  Claims 1-20 are pending and have been considered below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the office of Hosoon Lee (Reg. No. 56,737) on June 6, 2022.

Claim 1 (currently amended):  A storage device, comprising: a first storage media to store a first data, the first storage media of a first storage type, the 5first storage media organized into at least two first blocks; a second storage media to store a second data, the second storage media of a second storage type different from the first storage type, the second storage media organized into at least two second blocks; a controller to manage reading data from and writing data to the first storage media and 10the second storage media; metadata storage to store device-based log data for errors in the storage device, the device-based log data for errors including a unified log data for the first storage media and the second storage media; and an identification circuit configured to identify a suspect block in the at least two first 15blocks and the at least two second blocks responsive to the unified log data, wherein a first parameter for the first storage media may be derived from a unified parameter in the unified log data in proportion to a first number of write operations to the first storage media and a second number of read operations to the first storage media, relative to a number of write operations and a number of read operations of the storage device, and 20wherein a second parameter for the second storage media may be derived from the unified parameter in the unified log data in proportion to a third number of write operations to the second storage media and a fourth number of read operations to the second storage media, relative to the number of write operations and the number of read operations of the storage device. 

Claim 12 (currently amended):  A method, comprising: tracking errors in a storage device, the storage device including a first storage media to store a first data and a second storage media to store a second data, the first storage media of a 20first storage type, the first storage media organized into at least two first blocks, the second storage media of a second storage type different from the first storage type, the second storage media organized into at least two second blocks; storing unified log data about the errors in the first storage media and the second storage media in the storage device; and 25identifying a suspect block in the first blocks and the second blocks responsive to the unified log data, wherein a first parameter for the first storage media may be derived from a unified parameter in the unified log data in proportion to a first number of write operations to the first storage media and a second number of read operations to the first storage media, relative to a 30number of write operations and a number of read operations of the storage device, and Patent ApplicationPage 97 of 101Attorney Docket No. 1535-622wherein a second parameter for the second storage media may be derived from the unified parameter in the unified log data in proportion to a third number of write operations to the second storage media and a fourth number of read operations to the second storage media, relative to the number of write operations and the number of read operations of the storage 5device.

Claim 19 (currently amended):  An article, comprising a non-transitory storage medium, the non-transitory storage medium having stored thereon instructions that, when executed by a machine, result in: 20tracking errors in a storage device, the storage device including a first storage media to store a first data and a second storage media to store a second data, the first storage media of a first storage type, the first storage media organized into at least two first blocks, the second storage media of a second storage type different from the first storage type, the second storage media organized into at least two second blocks; 25storing unified log data about the errors in the first storage media and the second storage media in the storage device; and identifying a suspect block in the first blocks and the second blocks responsive to the unified log data, wherein a first parameter for the first storage media may be derived from a unified 30parameter in the unified log data in proportion to a first number of write operations to the first Patent ApplicationPage 99 of 101Attorney Docket No. 1535-622storage media and a second number of read operations to the first storage media, relative to a number of write operations and a number of read operations of the storage device, and wherein a second parameter for the second storage media may be derived from the unified parameter in the unified log data in proportion to a third number of write operations to 5the second storage media and a fourth number of read operations to the second storage media, relative to the number of write operations and the number of read operations of the storage device.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant in independent claim 1 recites “… wherein a first parameter for the first storage media may be derived from a unified parameter in the unified log data in proportion to a first number of write operations to the first storage media and a second number of read operations to the first storage media, relative to a number of write operations and a number of read operations of the storage device, and 20wherein a second parameter for the second storage media may be derived from the unified parameter in the unified log data in proportion to a third number of write operations to the second storage media and a fourth number of read operations to the second storage media, relative to the number of write operations and the number of read operations of the storage device.”  The claim read as a whole with this limitation is not disclosed by the prior art.  Independent claims 12 and 19 recite similar limitations.  Therefore, claims 12 and 19 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 8,214,333 B2 – Kawakami discloses a storage system for managing a log of access.  The plurality of control units collects log data, wherein the certain control unit writes the log data collected from the other control units and the unified log data generated by the control unit.  
·         US 9,779,015 B1 – Oikarinen discloses collecting a number of different metrics and the file access patterns may be analyzed, to determine the proportions of reads and/or writes that are random versus sequential.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGAR P PATEL/Primary Examiner, Art Unit 2114